At the trial of this cause, the above proclamation and advertisement were produced by theplaintiff, and offered in evidence, to support his title to the reward therein mentioned, and the advertisement was admitted to be the advertisement of the defendant; and the defendant, by his counsel, prayed the court to direct the jury, that the plaintiff could not recover in this suit, unless he proved *151Mmself to be a peace officer of this state, or of Anne Arundel county, where the said Gaither was arrested, or that the plaintiff had a warrant or process to arrest the said Gaither, or that the plaintiff was required by a peace officer, or other person having a warrant or process, to arrest the said Gaither, to aid and assist in the arrest of the said Gaither. The court directed the jury accordingly.
Key, for the plaintiff.
Pinkney, for the defendant.